Title: To John Adams from John Quincy Adams, 2 March 1802
From: Adams, John Quincy
To: Adams, John



Boston 2. March 1802.

I have very much regretted, my dear Sir, that the severity of the Season has deprived us of the pleasure of spending the Sunday with you for so many weeks; but it affords me some consolation that you have found so agreeable a companion in La Harpe, whose work I was well assured would prove a great source of entertainment to you—The volumes containing his account of the philosophy of the 18th: century are not yet published, but I hope to receive them when they come out—The greek and Italian languages, as the original fountains of almost all that is valuable in art or science have long been objects of my peculiar veneration, and I have not yet resigned the purpose of attaining a familiar and intimate acquaintance with them, though for the present my time is altogether engrossed by the pursuit of professional learning, the want of which I now most sensibly feel, and by attention to subjects of natural philosophy in connection with the little society lately formed in this town, who have adjoined me to their number and their labours—We are now occupied upon the subject of electricity, and enquiring into the nature and merits of the controversy about positive and negative, or vitreous and resinous electricity as advocated by the Franklinians and their adversaries.
The Supreme Court is yet in session; and as well in compliance with your injunctions as conformably to my own sense of duty and necessity, my attendance upon them is constant—I have been engaged in one cause—in defence of Mr: Vinall, upon an Indictment for a libel upon Chief Justice Dana— The issue was in favour of the defendant, from a deficiency of evidence on the part of the Commonwealth, and by the exertions of my brother Otis, who induced Vinall to call for my assistance with him in the Cause— From the course of this trial I had occasion to convince myself more than ever of the necessity of repairing by the most indefatigable application the dilapidations of seven years upon my stock of legal learning.
I have ready to send or carry to you Sir George Staunton’s account of the British Embassy to China, and the Abbé de Lille’s poem lately published by the title of 1’homme des Champs, ou les Géorgiques Françaises—When you have travelled through the remainder of La Harpe, I hope these works will give you another fund of amusement for the leisure which the winter must accumulate upon you—I hope the weather will soon mitigate its rigours enough to enable me to see you at Quincy on Saturdays—In the mean time I remain in all duty and affection your Son.
J. Q. Adams.
With my dutiful regard to my mother, will you please to inform her, that two barrels of flour for you, have arrived from Philadelphia, and are deposited in Mr: Smith’s store.
The bill for the Quincy, or Dorchester bridge has past in the house of Representatives and will no doubt be alike successful in the Senate.